DECISION
PER CURIAM.
Dangfeng Shen Ho appeals from the decision of the United States Court of Federal Claims granting summary judgment in favor of the United States and dismissing her complaint. Dangfeng Shen Ho v. United States, 49 Fed.Cl. 96 (2001). Ms. Ho brought an action against the government asserting breach of contract and other actions after the Department of Agriculture failed to renew her personal services contract. We have carefully considered all of Ms. Ho’s arguments and have found no error in the thorough and well-reasoned decision of the Court of Federal Claims. The decision of that court is, therefore, affirmed.